PER CURIAM.
The trial court was correct in determining that a Florida limited partnership, which was in the business of operating a residential facility in Kentucky, had not been “dissolved” when it temporarily lost its authority to transact business in Florida under the provisions of section 620.178, Florida Statutes (1985). This court will not consider other issues urged as grounds for reversal in view of the fact that the trial court was not afforded a full and adequate opportunity to consider those matters. See Walker v. Hampton, 235 So.2d 325 (Fla. 1st DCA 1970); Paul v. Kanter, 155 So.2d 402 (Fla. 3d DCA 1963).
Accordingly, we affirm the trial court in all respects.
Affirmed.